Case 3:17-cv-00546-JAM Document 143-6 Filed 07/02/20 Page1of5

Exhibit 4
Case 3:17-cv-00546-JAM Document 143-6 Filed 07/02/20 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

GORSS MOTELS INC., a Connecticut
corporation, individually and as the
representative of a class of similarly-
situated persons,

Civil Action No. 3:17-cv-00546-JAM
Plaintiff,

V.

SPRINT SOLUTIONS, INC., a Delaware
corporation, and JOHN DOES 1-5,

Defendants.

Nee Ne ee Ne eee ee ee

DEFENDANT SPRINT SOLUTIONS, INC.*S SUPPLEMENTAL ANSWERS TO
PLAINTIFF’S FIRST SET OF INTERROGATORIES

NOW COMES Defendant Sprint Solutions, Inc. (“Sprint”), by and through its counsel, and
hereby provides the following Supplemental Answers to Plaintiff Gorss Motels, Inc.’s (“Plaintiff”)
First Set of Interrogatories as follows:

ANSWERS AND OBJECTIONS TO INTERROGATORIES

6. If you contend an “Established Business Relationship” (“EBR”) existed between
you and Plaintiff (or any other person you believe was associated with telephone number 860-632-
8889) at the time of any facsimile transmissions sent to telephone number 860-632-8889, then
fully identify all facts supporting the existence of such alleged EBR.

ANSWER: As of the date of these responses, Sprint does not contend that an EBR existed
between Sprint and Plaintiff, or any other person associated with telephone number 860-632-8889.
The investigation is ongoing.

SUPPLEMENTAL ANSWER: Sprint had an established business relationship with
Gorss Motels, Inc. for a 15 year period from approximately August 14, 2001 until the property and

franchise was sold in 2016, during which time Sprint was Gorss Motels, Inc.’s long distance

92243770_1
Case 3:17-cv-00546-JAM Document 143-6 Filed 07/02/20 Page 3 of 5

telephone service provider for wireline service, including providing the long distance service for
telephone number 860-632-8889.

21. Identify each fact witness whom you may call as a witness and state in detail the
subject matter of each witness’ knowledge of the facts in this case.

premature as Sprint has not yet determined who it may call as a fact witness. Subject to and
without waiving its objections, Sprint responds that it will supplement its response when and if
appropriate in accordance with the Federal Rules of Civil Procedure.

SUPPLEMENTAL ANSWER: Sprint responds that it may call as a witness any of the
individuals identified in its Response to Interrogatory No. 1, and its Supplemental Initial
Disclosures dated March 20, 2018, on the subject matter identified therein. In addition, Sprint may
call representatives of Sprint, including but not limited to Kimberly Green-Kerr and Jay Franklin,
to speak as corporate representatives on various topics.

Dated: September 12, 2018
By: /s Tammy L. Adkins
Tammy L. Adkins (pro hac vice)
MeGuireWoods LLP
77 W. Wacker Drive, Suite 4100
Chicago, IL 60601
312-7505727
312-849-3690 (fax)
tadkins@mcguirewoods.com

Jeffrey J. White

Kathleen Elizabeth Dion
Robinson & Cole, LLP-HTFD
280 Trumbull St.

Hartford, CT 06103
860-275-8252

860-275-8299 (fax)
jwhite@rc.com
kdion@rc.com

Attorneys for Defendant, Sprint Solutions, Inc.
Case 3:17-cv-00546-JAM Document 143-6 Filed 07/02/20 Page 4 of 5
Case 3:17-cv-00546-JAM Document 143-6 Filed 07/02/20 Page 5of5

CERTIFICATE OF SERVICE
{ hereby certify that on September 12, 2018, the foregoing was served upon the below
counsel of record via e-mail delivery:

Ryan M. Kelly

Brian J. Wanca

ANDERSON + WANCA

3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
Telephone: 847-368-1500
bwanca@andersonwanca.com
rkelly@andersonwanca.com

Aytan Y. Bellin ct28454
BELLIN & ASSOCIATES LLC
85 Miles Avenue

White Plains, NY 10606
Telephone: 914-358-5345

Aytan Bellin@bellinlaw.com

/s Tammy L. Adkins
